Exhibit 10.1

 



 

 

 

 

 

WARRANT

To Purchase Common Stock of

 

AMERICAN CARESOURCE HOLDINGS, INC.

 

 

 

 

 


 



NEITHER THIS WARRANT NOR THE SHARES INTO WHICH THIS WARRANT IS EXERCISABLE HAVE
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE ACT), NOR
UNDER ANY STATE SECURITIES LAW AND MAY NOT BE PLEDGED, SOLD, ASSIGNED OR
OTHERWISE TRANSFERRED UNTIL (1) A REGISTRATION STATEMENT UNDER THE ACT AND ANY
APPLICABLE STATE SECURITIES LAW HAS BECOME EFFECTIVE WITH RESPECT THERETO, OR
(2) RECEIPT BY THE COMPANY OF AN OPINION OF COUNSEL REASONABLY ACCEPTABLE TO THE
COMPANY TO THE EFFECT THAT REGISTRATION UNDER THE ACT OR APPLICABLE STATE
SECURITIES LAW IS NOT REQUIRED IN CONNECTION WITH THE PROPOSED TRANSFER.

 

 

WARRANT TO PURCHASE COMMON STOCK

 

OF

 

AMERICAN CARESOURCE HOLDINGS, INC.

 

This is to Certify That, FOR VALUE RECEIVED, _______________ (Holder) is
entitled to purchase, subject to the provisions of this Warrant, from AMERICAN
CARESOURCE HOLDINGS, INC., a Delaware corporation (Company), _______________
(_______________ ) fully paid, validly issued and nonassessable shares of common
stock, par value $0.01 per share, of the Company (Common Stock) at a price of No
Dollars and Twenty-One cents ($0.21) per share (the “Exercise Price”) at any
time or from time to time during the ten-year period beginning the date hereof.
The number of shares of Common Stock to be received upon the exercise of this
Warrant and the price to be paid for each share of Common Stock may be adjusted
from time to time as hereinafter set forth. The shares of Common Stock
deliverable upon such exercise, and as adjusted from time to time, are
hereinafter sometimes referred to as Warrant Shares and the exercise price of a
share of Common Stock in effect at any time and as adjusted from time to time is
hereinafter sometimes referred to as the Exercise Price.

 

(a) EXERCISE OF WARRANT.

 

(1)This Warrant may be exercised in whole or in part at any time or from time to
time on or during the ten-year period beginning the date hereof; provided,
however, that if either such day is a day on which banking institutions in the
State of New York are authorized by law to close, then on the next succeeding
day which shall not be such a day. This Warrant may be exercised by presentation
and surrender hereof to the Company at its principal office, or at the office of
its stock transfer agent if any, with the Purchase Form, annexed hereto, duly
executed and accompanied by payment of the Exercise Price for the number of
Warrant Shares specified in such form. As soon as practicable after each such
exercise of this Warrant, but not later than fourteen (14) days from the date of
such exercise, the Company shall issue and deliver to the Holder a certificate
or certificates for the Warrant Shares issuable upon such exercise, registered
in the name of the Holder or its designee. If this Warrant should be exercised
in part only, the Company shall, upon surrender of this Warrant for
cancellation, execute and deliver a new Warrant evidencing the rights of the
Holder thereof to purchase the balance of the Warrant Shares purchasable
thereunder. Upon receipt by the Company of this Warrant at its office, or by the
stock transfer agent of the Company at its office, in proper form for exercise
and with proper payment, the Holder shall be deemed to be the holder of record
of the shares of Common Stock issuable upon such exercise, notwithstanding that
the stock transfer books of the Company shall then be closed or that
certificates representing such shares of Common Stock shall not then be
physically delivered to the Holder.


 

(2)In lieu of delivering the Exercise Price in cash or check the Holder may
elect to receive shares of Common Stock equal to the value of the Warrant or
portion thereof being exercised (Net Issue Exercise). If the Holder wishes to
elect the Net Issue Exercise, the Holder shall notify the Company of its
election in writing at the time it delivers to the Company the Purchase Form. In
the event the Holder shall elect Net Issue Exercise, the Holder shall receive
the number of shares of Common Stock equal to the product of (a) the number of
shares of Common Stock purchasable under the Warrant, or portion thereof being
exercised, and (b) the current market value, as defined in paragraph (c), of one
share of Common Stock minus the Exercise Price, divided by (c) the current
market value, as defined below, of one share of Common Stock.    

(3)Notwithstanding anything herein to the contrary, if Holder has not otherwise
exercised this Warrant in total, on the expiration date of this Warrant, the
Warrant shall be automatically exercised via Net Issue Exercise pursuant to
Section (a)(2) above.    

(b)RESERVATION OF SHARES. The Company shall at all times reserve for issuance
and/or delivery upon exercise of this Warrant such number of shares of its
Common Stock as shall be required for issuance and delivery upon exercise of
this Warrant.    

(c)FRACTIONAL SHARES. No fractional shares or scrip representing fractional
shares shall be issued upon the exercise of this Warrant. With respect to any
fraction of a share of Common Stock called for upon any exercise hereof, the
Company shall pay to the Holder an amount in cash equal to such fraction
multiplied by the current market value of a share of Common Stock, determined as
follows:

-2- 

 

(1)If the Common Stock is listed on a national securities exchange, an
over-the-counter market, or admitted to unlisted trading privileges on a
national securties exchange, the current market value shall be the last reported
sale price of the Common Stock on such exchange on the last business day prior
to the date of exercise of this Warrant or if no such sale is made on such day,
the average closing bid and asked prices for such day on such exchange; or    

(2)If the Common Stock is not so listed or admitted to unlisted trading
privileges, the current market value shall be the mean of the last reported bid
and asked prices reported by the OTC Markets Group on the last business day
prior to the date of the exercise of this Warrant; or    

(3)If the Common Stock is not so listed or admitted to unlisted trading
privileges and bid and asked prices are not so reported, the current market
value shall be an amount, not less than the book value thereof as at the end of
the most recent fiscal year of the Company ending prior to the date of the
exercise of the Warrant, determined in such reasonable manner as may be
prescribed by the Board of Directors of the Company.    

(d)EXCHANGE, TRANSFER, ASSIGNMENT OR LOSS OF WARRANT. This Warrant is
exchangeable, without expense, at the option of the Holder, upon presentation
and surrender hereof to the Company or at the office of its stock transfer
agent, if any, for other warrants of different denominations entitling the
holder thereof to purchase in the aggregate the same number of shares of Common
Stock purchasable hereunder. Upon surrender of this Warrant to the Company at
its principal office or at the office of its stock transfer agent, if any, with
the Assignment Form annexed hereto duly executed and funds sufficient to pay any
transfer tax, the Company shall, without charge, execute and deliver a new
Warrant in the name of the assignee named in such instrument of assignment and
this Warrant shall promptly be cancelled. This Warrant may be divided or
combined with other warrants which carry the same rights upon presentation
hereof at the principal office of the Company or at the office of its stock
transfer agent, if any, together with a written notice specifying the names and
denominations in which new Warrants are to be issued and signed by the Holder
hereof. The term Warrant as used herein includes any Warrants into which this
Warrant may be divided or exchanged. Upon receipt by the Company of evidence
satisfactory to it of the loss, theft, destruction or mutilation of this
Warrant, and (in the case of loss, theft or destruction) of reasonably
satisfactory indemnification, and upon surrender and cancellation of this
Warrant, if mutilated, the Company will execute and deliver a new Warrant of
like tenor and date. Any such new Warrant executed and delivered shall
constitute an additional contractual obligation on the part of the Company,
whether or not this Warrant so lost, stolen, destroyed, or mutilated shall be at
any time enforceable by anyone.

-3- 

 

(e)RIGHTS OF THE HOLDER. The Holder shall not, by virtue hereof, be entitled to
any rights of a stockholder in the Company, either at law or equity, and the
rights of the Holder are limited to those expressed in this Warrant and are not
enforceable against the Company except to the extent set forth herein.    

(f)ANTI-DILUTION PROVISIONS AND PRICE ADJUSTMENT. The Exercise Price in effect
at any time and the number and kind of securities purchasable upon the exercise
of this Warrant shall be subject to adjustment from time to time upon the
happening of certain events as follows:    

(1)In case the Company shall (i) declare a dividend or make a distribution on
its outstanding shares of Common Stock in shares of Common Stock, (ii) subdivide
or reclassify its outstanding shares of Common Stock into a greater number of
shares, or (iii) combine or reclassify its outstanding shares of Common Stock
into a smaller number of shares, the Exercise Price in effect at the time of the
record date for such dividend or distribution or of the effective date of such
subdivision, combination or reclassification shall be adjusted so that the
Exercise Price shall be proportionately increased (as in the case of (iii),
above) or decreased (as in the case of (i) or (ii), above). Such adjustment
shall be made successively whenever any event listed above shall occur.    

(2)Intentionally omitted..    

(3)In case the Company shall hereafter distribute to the holders of its Common
Stock evidences of its indebtedness or assets (excluding cash dividends or
distributions and dividends or distributions referred to in Subsection (1)
above) or subscription rights or warrants (excluding those referred to in
Subsection (2) above), the Company shall reserve and the holder of this Warrant
shall thereafter, upon exercise hereof, be entitled to receive with respect to
each share of Common Stock purchased hereunder, without any change in, or
payment in addition to, the Exercise Price, the amount of any property or other
securities which would have been distributed to such holder had such holder been
a holder of one share of Common Stock on the record date of such distribution
(or, if no record date was established by the Company, the date such
distribution was paid).    

(4)Intentionally Omitted.    

(5)Whenever the Exercise Price payable upon exercise of this Warrant is adjusted
pursuant to Subsection (1) above, the number of shares of Common Stock
purchasable upon exercise of this Warrant shall simultaneously be adjusted by
multiplying the number of shares of Common Stock initially issuable upon
exercise of this Warrant by the Exercise Price in effect on the date hereof and
dividing the product so obtained by the Exercise Price, as adjusted. No other
adjustment of the Exercise Price in this section (f) shall cause an adjustment
of the number of shares purchasable upon exercise of this Warrant.

-4- 

 

(6)Intentionally omitted.    

(7)No adjustment in the Exercise Price shall be required unless such adjustment
would require an increase or decrease of at least five cents ($0.05) in such
price; provided, however, that any adjustments which by reason of this
Subsection (7) are not required to be made shall be carried forward and taken
into account in any subsequent adjustment required to be made hereunder. All
calculations under this Section (f) shall be made to the nearest cent or to the
nearest one-hundredth of a share, as the case may be. Anything in this Section
(f) to the contrary notwithstanding, the Company shall be entitled, but shall
not be required, to make such changes in the Exercise Price, in addition to
those required by this Section (f), as it shall determine, in its sole
discretion, to be advisable in order that any dividend or distribution in shares
of Common Stock, or any subdivision, reclassification or combination of Common
Stock, hereafter made by the Company shall not result in any Federal income tax
liability to the holders of Common Stock or securities convertible into Common
Stock (including the Warrant); provided, however, that no such adjustment shall
cause an increase to the Exercise Price then in effect.    

(8)Whenever the Exercise Price is adjusted, as herein provided, the Company
shall promptly but no later than 30 days after any request for such an
adjustment by the Holder, cause a notice setting forth the adjusted Exercise
Price and, if applicable under paragraph (f)(5) above, the adjusted number of
shares of Common Stock issuable upon exercise of each Warrant, and, if
requested, information describing the transactions giving rise to such
adjustments, to be mailed to the Holder at his last address appearing in the
Warrant Register to be maintained by the Company, and shall cause a certified
copy thereof to be mailed to its transfer agent, if any.    

(9)In the event that at any time, as a result of an adjustment made pursuant to
Subsection (1) above, the Holder of this Warrant thereafter shall become
entitled to receive any shares of the Company, other than Common Stock,
thereafter the number of such other shares so receivable upon exercise of this
Warrant shall be subject to adjustment from time to time in a manner and on
terms as nearly equivalent as practicable to the provisions with respect to the
Common Stock contained in Subsections (1) to (8), inclusive above.    

(10)Notwithstanding the foregoing, any increase in the number of shares issuable
upon the exercise of this Warrant, when combined with the shares issuable upon
exercise of other warrants issued by the Company, shall not be made to the
extent the aggregate amount of such issuances would require stockholder approval
pursuant to the NASDAQ listing rules if the Common Stock is listed on The NASDAQ
Capital Market, and any increase shall be capped, on a pro rata basis, at the
maximum number of shares allowed which would not require stockholder approval
unless and until such stockholder approval is obtained if the Common Stock is
listed on The NASDAQ Capital Market. The Holder hereof agrees that this Warrant
may be amended or modified by the Company (without the consent of the Holder) to
include any language required or reasonably requested by NASDAQ to effectuate
the intent of the this provision, if the Common Stock is listed on The NASDAQ
Capital Market.

-5- 

 

(g)OFFICER’S CERTIFICATE. Whenever the Exercise Price shall be adjusted as
required by the provisions of the foregoing Section, the Company shall forthwith
file in the custody of its Secretary or an Assistant Secretary at its principal
office and with its stock transfer agent, if any, an officer’s certificate
showing the adjusted Exercise Price determined as herein provided, setting forth
in reasonable detail the facts requiring such adjustment, including a statement
of the number of additional shares of Common Stock, if any, and such other facts
as shall be necessary to show the reason for and the manner of computing such
adjustment. Each such officer’s certificate shall be made available at all
reasonable times for inspection by the Holder or any holder of a Warrant
executed and delivered pursuant to Section (a) hereof and the Company shall,
forthwith after each such adjustment, mail a copy by certified mail of such
certificate to the Holder or any such holder.    

(h)NOTICES TO WARRANT HOLDERS. So long as this Warrant shall be outstanding if
the Company shall offer to the holders of Common Stock for subscription or
purchase by them any share of any class or any other rights or if any capital
reorganization of the Company, reclassification of the capital stock of the
Company, consolidation or merger of the Company with or into another
corporation, sale, lease or transfer of all or substantially all of the property
and assets of the Company to another corporation, or voluntary or involuntary
dissolution, liquidation or winding up of the Company shall be effected, then in
any such case, the Company shall cause to be mailed by certified mail to the
Holder, at least fifteen days prior to the date specified in (x) or (y) below,
as the case may be, a notice containing a brief description of the proposed
action and stating the date on which (x) a record is to be taken for the purpose
of such dividend, distribution or rights, or (y) such reclassification,
reorganization, consolidation, merger, conveyance, lease, dissolution,
liquidation or winding up is to take place and the date, if any is to be fixed,
as of which the holders of Common Stock or other securities shall receive cash
or other property deliverable upon such reclassification, reorganization,
consolidation, merger, conveyance, dissolution, liquidation or winding up.

-6- 

 

(i)RECLASSIFICATION, REORGANIZATION OR MERGER. In case of any reclassification,
capital reorganization or other change of outstanding shares of Common Stock of
the Company, or in case of any consolidation or merger of the Company with or
into another corporation (other than a merger with a subsidiary in which merger
the Company is the continuing corporation and which does not result in any
reclassification, capital reorganization or other change of outstanding shares
of Common Stock of the class issuable upon exercise of this Warrant) or in case
of any sale, lease or conveyance to another corporation of the property of the
Company as an entirety, the Company shall, as a condition precedent to such
transaction, cause effective provisions to be made so that the Holder shall have
the right thereafter by exercising this Warrant at any time prior to the
expiration of the Warrant, to purchase the kind and amount of shares of stock
and other securities and property receivable upon such reclassification, capital
reorganization and other change, consolidation, merger, sale or conveyance by a
holder of the number of shares of Common Stock which might have been purchased
upon exercise of this Warrant immediately prior to such reclassification,
change, consolidation, merger, sale or conveyance. Any such provision shall
include provision for adjustments which shall be as nearly equivalent as may be
practicable to the adjustments provided for in this Warrant. The foregoing
provisions of this Section (i) shall similarly apply to successive
reclassifications, capital reorganizations and changes of shares of Common Stock
and to successive consolidations, mergers, sales or conveyances. In the event
that in connection with any such capital reorganization or reclassification,
consolidation, merger, sale or conveyance, additional shares of Common Stock
shall be issued in exchange, conversion, substitution or payment, in whole or in
part, for a security of the Company other than Common Stock, any such issue
shall be treated as an issue of Common Stock covered by the provisions of
Subsection (1) of Section (f) hereof.    

(j)REGISTRATION UNDER THE SECURITIES ACT OF 1933. This Warrant is issued without
registration rights.    

(k)RESTRICTIVE LEGEND. Each Warrant Share, when issued, shall include a legend
in substantially the following form: THESE SHARES HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933 (THE ACT) NOR UNDER ANY STATE SECURITIES LAW AND MAY
NOT BE PLEDGED, SOLD, ASSIGNED OR OTHERWISE TRANSFERRED UNTIL A (1) REGISTRATION
STATEMENT UNDER THE ACT AND ANY APPLICABLE STATE SECURITIES LAW HAS BECOME
EFFECTIVE WITH RESPECT THERETO, OR (2) RECEIPT BY THE COMPANY OF AN OPINION OF
COUNSEL TO THE COMPANY TO THE EFFECT THAT REGISTRATION UNDER THE ACT OR
APPLICABLE STATE SECURITIES LAW IS NOT REQUIRED IN CONNECTION WITH THE PROPOSED
TRANSFER.    

(l)REPRESENTATIONS OF HOLDER. By acceptance of this Warrant, Holder hereby
represents and warrants to the Company that    

(1)Holder is an "accredited investor" as defined in Rule 501 of Regulation D
promulgated under the Securities Act. Holder is acquiring this Warrant and the
Warrant Shares to be issued upon exercise hereof for investment for its own
account and not with a view towards, or for resale in connection with, the
public sale or distribution of this Warrant or the Warrant Shares, except
pursuant to sales registered or exempted under the Securities Act.

-7- 

 

(2)Holder understands and acknowledges that this Warrant and the Warrant Shares
to be issued upon exercise hereof are "restricted securities" under the federal
securities laws inasmuch as they are being acquired from the Company in a
transaction not involving a public offering and that, under such laws and
applicable regulations, such securities may be resold without registration under
the Securities Act only in certain limited circumstances.    

(3)Holder has such knowledge and experience in financial or business matters
that it is capable of evaluating the merits and risks of the investment in the
Warrant and the Warrant Shares. Holder has had an opportunity to ask questions
and receive answers from the Company regarding the terms and conditions of the
offering of the Warrant and the business, properties, prospects and financial
condition of the Company.    

(m)The Company will not, by amendment of its charter or through reorganization,
consolidation, merger, dissolution, sale of assets or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Warrant, but will at all times in good faith assist in the carrying out
of all such terms and in the taking of all such action as may be necessary or
appropriate in order to protect the rights of the Holder of this Warrant against
impairment.

 

Dated: June ____, 2016

 

 



  AMERICAN CARESOURCE HOLDINGS, INC.           By:     Name: Adam S. Winger  
Title: President & CEO



 

 

 

 

 

 



-8- 

 

PURCHASE FORM

Dated _____________ 20__

 

The undersigned hereby irrevocably elects to exercise the within Warrant to the
extent of purchasing ___________ shares of Common Stock and hereby makes payment
of ___________ in payment of the actual exercise price thereof.

 

________________

 

INSTRUCTIONS FOR REGISTRATION OF STOCK

 



Name         (Please typewrite or print in block letters)



 



Address    

 

  Signature            

________________

 

 

ASSIGNMENT FORM

 

FOR VALUE RECEIVED, ________________________________ hereby sells, assigns and
transfers unto

 

Name         (Please typewrite or print in block letters)

 



Address    

 

the right to purchase Common Stock represented by this Warrant to the extent of
_______ shares as to which such right is exercisable and does hereby irrevocably
constitute and appoint ________________ Attorney, to transfer the same on the
books of the Company with full power of substitution in the premises.

 

Date ______________, 20__

 

Signature __________________________

 

